DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-6 is/are currently pending and considered below.

Election/Restrictions
Applicant's election with traverse of Group I claims 1 and 3 in the reply filed on 11 February 2021, is acknowledged.  The traversal is on the ground(s) that “amended claim 5… should be examined with Group I because it shares many of the same elements of the claims of Group I”.  This is not found persuasive because:
Newly submitted (amended) claim 5 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 1 and claim 5 are related as mutually exclusive species in an intermediate-final product relationship. Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)). In the instant case, the intermediate product is deemed to be useful to make other than the final product and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants. Specifically, the carton squaring 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 5 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because:
reference character “82” (front surface) in Fig. 1C should be “84” (rear surface).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, introduction of “a first edge of the vertical wall in perpendicular communication with a first side wall” in line(s) 11 renders the claim indefinite because the limitation as written is ambiguous as to whether the first side wall is being claimed as a part of the carton squaring clamp. Examiner suggests amending the aforementioned limitation into “a first side wall in perpendicular communication with a first edge of the vertical wall.” (Examiner 
Regarding claim 1, introduction of “a second edge wall of the vertical wall in perpendicular communication with a second side wall” in line(s) 14 renders the claim indefinite because the limitation as written is ambiguous as to whether the second side wall is being claimed as a part of the carton squaring clamp. Examiner suggests amending the aforementioned limitation into “a second side wall in perpendicular communication with a second edge wall of the vertical wall.”
Regarding claim 1, introduction of “the second wall in proximity to a mid point of the horizontal platform” in line(s) 15 renders the claim indefinite because the limitation as written is ambiguous as to what distance is within “proximity” to a mid point of the horizontal platform. For the purposes of examination, any distance to the mid point of the horizontal platform is considered within proximity.
Regarding claim 1, introduction of “a front edge of the second side wall defining a L-shaped camming surface” in line(s) 16 renders the claim indefinite because the limitation as written is ambiguous as to what an “L-shaped” camming surface looks like (i.e. would a small case “l” also be considered l-shaped? Does the camming surface have to have a perfect 90 degree between the two legs of “L”? Can the intersection between the two legs of “L” be curved?) For the purposes of examination, any camming surface would be considered an “L-shaped camming surface”.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovelace (US 4,515,580 A).
Regarding claim 1, Lovelace discloses a carton squaring clamp (Figs. 1-6) comprising: 
a horizontal platform (see “horizontal platform” of annotated Fig. 6 below); 
a first edge wall (30, on the right side of Fig. 6) and a second edge wall (30, on the left side of Fig. 6) extending downwardly from opposite edges of the platform (see Fig. 6); 
a midwall (21) positioned between the pair of the opposing edge walls and extending downwardly from a lower surface of the platform (see Fig. 6); 
a first tab member (33, on the right side) carried by a front surface of the first edge wall (see Fig. 6); 
(33, on the left side) carried by a front surface of the second edge wall (see Fig. 6); 
a vertical wall (“vertical wall” see annotated Fig. 6) carried on an upward surface of the horizontal platform (see Fig. 6), the vertical wall having a front surface and a rear surface (front surface and the rear surface thereof); 
a first edge of the vertical wall (first edge of the “vertical wall” on the right) in perpendicular communication with a first side wall (“first side wall”), the first side wall further defining a lip (“lip”) which extends beyond the plane of the vertical wall front surface (see Fig. 6 in conjunction with Fig. 1); 
a second edge wall of the vertical wall (first edge of the “vertical wall” on the left) in perpendicular communication with a second side wall (13), the second wall in proximity to a mid point of the horizontal platform (see Fig. 6), a front edge of the second side wall defining a L-shaped camming surface a portion of which extends beyond the vertical wall front surface plane (see the L-shaped camming surface on top side of 13 in Fig. 1), the first edge wall and the first side wall being substantially contiguous and defining an arcuate groove there between (a circular hole considered an arcuate groove in which the “lip” sits in; see Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovelace in view of Cicha (US 6,430,899 B1).
Regarding claim 3, Lovelace discloses the carton squaring clamp of claim 1.
Lovelace does not explicitly disclose that the carton squaring clamp is positioned within a carton flight of a gable top packaging machine.
However, Cicha teaches that it is old and well known in the relevant gable top packaging art that the carton squaring clamp (22) is positioned within a carton flight of a gable top packaging machine (22 is positioned within the conveyor system, or a “carton flight” of the packaging machine 10, as shown in Fig. 1 and in claim 1).
Lovelace, to be positioned within a carton flight of a gable top packaging machine, as taught by Cicha, with the motivation to create an automated manufacturing line the continuously feeds cartons to be clamped and sealed.

Examiner’s Note
Examiner understands the intent of the invention disclosed by the Applicant differs from the prior arts cited above, yet the claims were rejected due to the broadest reasonable interpretation of the elements/limitations recited. Examiner encourages Applicant to amend the claim(s) by reciting the functions of the elements being claimed (for example, how do the first tab member, second tab member, the lip, the camming surface, and the arcuate groove function with the carton and one another?)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731